Supreme Court of Florida
                                  ____________

                                  No. SC17-458
                                  ____________



IN RE: AMENDMENTS TO THE RULES REGULATING THE FLORIDA
               BAR – RULES 4-1.2 AND 4-6.6.

                                [October 19, 2017]

PER CURIAM.

      This matter is before the Court on the petition of The Florida Bar (Bar)

proposing amendments to the Rules Regulating the Florida Bar (Bar Rules). See

R. Regulating Fla. Bar 1-12.1. We have jurisdiction. See art. V, § 15, Fla. Const.

      The Bar proposes amendments to Bar Rule 4-1.2 (Objectives and Scope of

Representation) and proposes the adoption of new Bar Rule 4-6.6 (Short-Term

Limited Legal Services Programs). The proposals were approved by the Board of

Governors, and formal notice of the proposed amendments was published in The

Florida Bar News. The Court received one comment in support of the proposals

from the Florida Project Directors Association. The Bar did not file a response to

the comment.
      After considering the Bar’s petition and the Florida Project Directors

Association’s comment, we adopt new rule 4-6.6 and the amendments to rule 4-

1.2, as proposed by the Bar. New Bar Rule 4-6.6 relaxes application of the

conflicts rules 4-1.7 (Conflict of Interest; Current Clients), 4-1.9(a) (Conflict of

Interest; Former Client), and 4-1.10 (Imputation of Conflicts of Interest; General

Rule) when a lawyer provides limited representation through a nonprofit

organization, court, government agency, bar association, or American Bar

Association-accredited law school. We amend Rule 4-1.2 to add language

exempting a lawyer who gives advice in a short-term limited legal services

program under new Bar Rule 4-6.6 from the requirement that a client’s informed

consent to representation limited in objectives or scope must be in writing. These

rules are intended to encourage lawyers to engage in these limited representations,

which will increase access to justice at a time when legal aid funding and staff

cannot accommodate all individuals who need legal representation.

      Accordingly, the Rules Regulating the Florida Bar are amended as set forth

in the appendix to this opinion. New language is indicated by underscoring;

deletions are indicated by struck-through type. The comments are offered for

explanation only and are not adopted as an official part of the rules. The

amendments shall become effective November 20, 2017.




                                         -2-
      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Rules Regulating The Florida Bar

John F. Harkness, Jr., Executive Director, William J. Schifino, Jr., President,
Michael J. Higer, President-elect, Lori S. Holcomb, Director, Division of Ethics
and Consumer Protection, Elizabeth Clark Tarbert, Ethics Counsel, The Florida
Bar, Tallahassee, Florida,

      for Petitioner

Linda Harradine, President, Project Directors Association, Sarasota, Florida,

      Responding with Comments




                                       -3-
                                    APPENDIX

RULE 4-1.2         OBJECTIVES AND SCOPE OF REPRESENTATION

         (a)     Lawyer to Abide by Client's Decisions. Subject to subdivisions
(c) and (d), a lawyer shallmust abide by a client's decisions concerning the
objectives of representation, and, as required by rule 4-1.4, shallmust reasonably
consult with the client as to the means by which they are to be pursued. A lawyer
may take such action on behalf of the client as is impliedly authorized to carry out
the representation. A lawyer shallmust abide by a client's decision whether to
settle a matter. In a criminal case, the lawyer shallmust abide by the client's
decision, after consultation with the lawyer, as to a plea to be entered, whether to
waive jury trial, and whether the client will testify.

       (b)     [No Change]

        (c)     Limitation of Objectives and Scope of Representation. If not
prohibited by law or rule, a lawyer and client may agree to limit the objectives or
scope of the representation if the limitation is reasonable under the circumstances
and the client gives informed consent in writing, except that a lawyer giving advice
in a short-term limited legal services program under rule 4-6.6 is not required to
obtain the consent in writing. If the attorneylawyer and client agree to limit the
scope of the representation, the lawyer shallmust advise the client regarding
applicability of the rule prohibiting communication with a represented person.

        (d)     Criminal or Fraudulent Conduct. A lawyer shallmust not
counsel a client to engage, or assist a client, in conduct that the lawyer knows or
reasonably should know is criminal or fraudulent. However, a lawyer may discuss
the legal consequences of any proposed course of conduct with a client and may
counsel or assist a client to make a good faith effort to determine the validity,
scope, meaning, or application of the law.

                                     Comment

Allocation of authority between client and lawyer

         Subdivision (a) confers upon the client the ultimate authority to determine
the purposes to be served by legal representation, within the limits imposed by law
and the lawyer's professional obligations. Within those limits, a client also has a
right to consult with the lawyer about the means to be used in pursuing those

                                        -4-
objectives. At the same time, a lawyer is not required to pursue objectives or
employ means simply because a client may wish that the lawyer do so. A clear
distinction between objectives and means sometimes cannot be drawn, and in
many cases the client-lawyer relationship partakes of a joint undertaking. In
questions of means, the lawyer should assume responsibility for technical and legal
tactical issues but should defer to the client regarding such questions as the
expense to be incurred and concern for third persons who might be adversely
affected. Law defining the lawyer's scope of authority in litigation varies among
jurisdictions. The decisions specified in subdivision (a), such as whether to settle a
civil matter, must also be made by the client. See rule 4-1.4(a)(1) for the lawyer's
duty to communicate with the client about suchthese decisions. With respect to the
means by which the client's objectives are to be pursued, the lawyer shallmust
consult with the client as required by rule 4-1.4(a)(2) and may take such action as
is impliedly authorized to carry out the representation.

       On occasion, however, a lawyer and a client may disagree about the means
to be used to accomplish the client's objectives. The lawyer should consult with
the client and seek a mutually acceptable resolution of the disagreement. If
suchthese efforts are unavailing and the lawyer has a fundamental disagreement
with the client, the lawyer may withdraw from the representation. See rule 4-
1.16(b)(4). Conversely, the client may resolve the disagreement by discharging the
lawyer. See rule 4-1.16(a)(3).

       At the outset of a representation, the client may authorize the lawyer to take
specific action on the client's behalf without further consultation. Absent a
material change in circumstances and subject to rule 4-1.4, a lawyer may rely on
suchthe an advance authorization. The client may, however, revoke suchthis
authority at any time.

      In a case in which the client appears to be suffering mental disability, the
lawyer's duty to abide by the client's decisions is to be guided by reference to rule
4-1.14.

Independence from client's views or activities

      [No Change]

Agreements limiting scope of representation




                                         -5-
       The scope of services to be provided by a lawyer may be limited by
agreement with the client or by the terms under which the lawyer's services are
made available to the client. When a lawyer has been retained by an insurer to
represent an insured, for example, the representation may be limited to matters
related to the insurance coverage. A limited representation may be appropriate
because the client has limited objectives for the representation. In addition, the
terms upon which representation is undertaken may exclude specific means that
might otherwise be used to accomplish the client's objectives. Such
limitationsLimitations may exclude actions that the client thinks are too costly or
that the lawyer regards as repugnant or imprudent, or which the client regards as
financially impractical.

       Although this rule affords the lawyer and client substantial latitude to limit
the representation if not prohibited by law or rule, the limitation must be
reasonable under the circumstances. If, for example, a client’s objective is limited
to securing general information about the law the client needs in order to handle a
common and typically uncomplicated legal problem, the lawyer and client may
agree that the lawyer’s services will be limited to a brief consultation. Such aThis
limitation, however, would not be reasonable if the time allotted was not sufficient
to yield advice upon which the client could rely. In addition, a lawyer and client
may agree that the representation will be limited to providing assistance out of
court, including providing advice on the operation of the court system and drafting
pleadings and responses. If the lawyer assists a pro se litigant by drafting any
document to be submitted to a court, the lawyer is not obligated to sign the
document. However, the lawyer must indicate "Prepared with the assistance of
counsel" on the document to avoid misleading the court which, otherwise might be
under the impression that the person, who appears to be proceeding pro se, has
received no assistance from a lawyer. If not prohibited by law or rule, a lawyer
and client may agree that any in-court representation in a family law proceeding be
limited as provided for in Family Law Rule of Procedure 12.040. For example, a
lawyer and client may agree that the lawyer will represent the client at a hearing
regarding child support and not at the final hearing or in any other hearings. For
limited in-court representation in family law proceedings, the attorney shalllawyer
must communicate to the client the specific boundaries and limitations of the
representation so that the client is able to give informed consent to the
representation.

        Regardless of the circumstances, a lawyer providing limited representation
forms an attorney-a client-lawyer relationship with the litigant, and owes the client
all attendant ethical obligations and duties imposed by the Rules Regulating The

                                        -6-
Florida Bar, including, but not limited to, duties of competence, communication,
confidentiality and avoidance of conflicts of interest. Although an agreement for
limited representation does not exempt a lawyer from the duty to provide
competent representation, the limitation is a factor to be considered when
determining the legal knowledge, skill, thoroughness and preparation reasonably
necessary for the representation. See rule 4-1.1.

       An agreement concerning the scope of representation must accord with the
Rules of Professional Conduct and law. For example, the client may not be asked
to agree to representation so limited in scope as to violate rule 4-1.1 or to surrender
the right to terminate the lawyer's services or the right to settle litigation that the
lawyer might wish to continue.

Criminal, fraudulent, and prohibited transactions

      [No Change]



RULE 4-6.6          SHORT-TERM LIMITED LEGAL SERVICES
                    PROGRAMS

         (a) A lawyer who, under the auspices of a program sponsored by a
nonprofit organization, court, government agency, bar association or an American
Bar Association-accredited law school, provides short-term limited legal services
to a client without expectation by either the lawyer or the client that the lawyer will
provide continuing representation in the matter:

            (1) is subject to rules 4-1.7 and 4-1.9(a) only if the lawyer knows that
      the representation of the client involves a conflict of interest; and

           (2) is subject to rule 4-1.10 only if the lawyer knows that another
      lawyer associated with the lawyer in a law firm is disqualified by rule 4-1.7
      or 4-1.9(a) with respect to the matter.

      (b) Except as provided in subdivision (a)(2), rule 4-1.10 is inapplicable to a
representation governed by this rule.

                                      Comment


                                         -7-
        Legal services organizations, courts, government agencies, local and
voluntary bar associations, law schools and various nonprofit organizations have
established programs through which lawyers provide short-term limited legal
services, such as advice or the completion of legal forms, that will assist persons to
address their legal problems without further representation by a lawyer. In these
programs, such as legal-advice hotlines, advice-only clinics or pro se counseling
programs, a client-lawyer relationship is established, but there is no expectation
that the lawyer’s representation of the client will continue beyond the limited
consultation. These programs are normally operated under circumstances in which
it is not feasible for a lawyer to systematically screen for conflicts of interest as is
generally required before undertaking a representation. See, e.g., rules 4-1.7, 4-1.9
and 4-1.10.

       A lawyer who provides short-term limited legal services under this rule must
obtain the client’s informed consent to the limited scope of the representation. See
rule 4-1.2(c). However, a lawyer is not required to obtain the consent in writing.
Id. If a short-term limited representation would not be reasonable under the
circumstances, the lawyer may offer advice to the client but must also advise the
client of the need for further assistance of counsel. Except as provided in this rule,
the Rules of Professional Conduct, including rules 4-1.6 and 4-1.9(b) and (c), are
applicable to the limited representation.

       Because a lawyer who is representing a client in the circumstances addressed
by this rule ordinarily is not able to check systematically for conflicts of interest,
subdivision (a) requires compliance with rules 4-1.7 or 4-1.9(a) only if the lawyer
knows that the representation presents a conflict of interest for the lawyer, and with
rule 4-1.10 only if the lawyer knows that another lawyer in the lawyer’s firm is
disqualified by rules 4-1.7 or 4-1.9(a) in the matter.

       Because the limited nature of the services significantly reduces the risk of
conflicts of interest with other matters being handled by the lawyer’s firm,
subdivision (b) provides that rule 4-1.10 is inapplicable to a representation
governed by this rule except as provided by subdivision (a)(2). Subdivision (a)(2)
requires the participating lawyer to comply with rule 4-1.10 when the lawyer
knows that the lawyer’s firm is disqualified by rules 4-1.7 or 4-1.9(a). Because of
subdivision (b), however, a lawyer’s participation in a short-term limited legal
services program will not preclude the lawyer’s firm from undertaking or
continuing the representation of a client with interests adverse to a client being
represented under the program's auspices. Nor will the personal disqualification of


                                          -8-
a lawyer participating in the program be imputed to other lawyers participating in
the program.

       If, after commencing a short-term limited representation in accordance with
this rule, a lawyer undertakes to represent the client in the matter on an ongoing
basis, rules 4-1.7, 4-1.9(a) and 4-1.10 become applicable.




                                       -9-